UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4082


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAYMEON DAMAR JOHNSON, a/k/a Daymeon Johnson,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Joseph R. Goodwin, District Judge. (2:16-cr-00163-1)


Submitted: September 27, 2018                                     Decided: October 5, 2018


Before NIEMEYER, DUNCAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John A. Carr, JOHN A. CARR ATTORNEY AT LAW, Charleston, West Virginia, for
Appellant. Joshua Clarke Hanks, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daymeon Damar Johnson pled guilty, pursuant to a written plea agreement, to

conspiracy to knowingly and intentionally distributing a quantity of heroin in violation of

21 U.S.C. § 841(a)(1) (2012). Johnson was sentenced to 168 months’ imprisonment.

Johnson’s counsel filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious issues for appeal, but questioning whether Johnson

received ineffective assistance of counsel. Johnson filed a pro se informal brief raising

several issues concerning his sentence. The Government did not file a brief. Finding no

error, we affirm.

       We “routinely decline to address on direct appeal a criminal defendant’s

contention that counsel has performed in an ineffective manner, unless the lawyer’s

ineffectiveness conclusively appears from the record.” United States v. Brown, 757 F.3d

183, 191 (4th Cir. 2014) (internal quotation marks omitted). Because nothing in the

record suggests that counsel performed ineffectively, we decline to address this issue.

       Regarding Johnson’s claims against his sentence, we review the reasonableness of

a sentence “under a deferential abuse-of-discretion standard.” Gall v. United States, 552

U.S. 38, 41 (2007). This entails review of the procedural and substantive reasonableness

of the sentence.    Id. at 51.    Procedural errors include improperly calculating the

Sentencing Guidelines range, failing to consider the 18 U.S.C. § 3553(a) (2012)

sentencing factors, choosing a sentence based on facts that are clearly erroneous, or

failing to sufficiently explain the chosen sentence. United States v. Zuk, 874 F.3d 398,


                                             2
409 (4th Cir. 2017). Only if the sentence is free of “significant procedural error” do we

review the substantive reasonableness of the sentence, under a “totality of the

circumstances” standard. Gall, 552 U.S. at 51. Any sentence within or below a properly

calculated Guidelines range is presumptively substantively reasonable; this presumption

is rebutted only “by showing that the sentence is unreasonable when measured against the

18 U.S.C. § 3553(a) factors.” United States v. Vinson, 852 F.3d 333, 357-58 (4th Cir.

2017) (internal quotation marks omitted).

         We have reviewed all the factors that supported the Guidelines sentence as

adopted by the district court and find no error. We further conclude that the court’s

explanation for imposing a sentence within the Guidelines was sufficient. Additionally,

we have reviewed Johnson’s challenges to his sentence and find them to be without

merit.    Accordingly, we find the sentence was both procedurally and substantively

reasonable.

         In accordance with Anders, we have reviewed the entire record and have found no

meritorious issues for appeal. We therefore affirm the district court’s judgment. This

court requires that counsel inform Johnson, in writing, of the right to petition the

Supreme Court of the United States for further review. If Johnson requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Johnson.




                                            3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4